et

1 oer
! q 1A ¥ C e aoe. wy
Colorado Department OL Geerectings. 00391-JKB Documeng7-1_ File 98 Bak 18,

ee
Name Stephen Orlack . &'

Fee
ay

  
 

 

es Fi)

 

 

 

 

ronme ENTERED PEM SRS eee . >
Register Number "130202 =~ LOGGED ~~ RECEVED ‘i
unit [= R-) -14 jee OAT DEC 27 zo iN Went inspected by
Box Number 490.30 State ~ — Court Santrity Oo ficar
cnn re Limon, (0 BOBAL seutpsne
ity, State,

United States Divtrict Gourd
- Distervel of me “hens .

12 /2 1/19
EXCEPTIONAL ADDRESS

FORMAT
" PIECE TG SE DELIVERED
@ , @ ce" nistiea. ANDES Sean JIN SS Ss...
: \o\l Went Len

SPECT PIC
REASON FOR NoN- oe eens,

lihtbhli il Aili Udit ari ‘ital any i _
N carte vee i“ i adagy madd diy alt '
Belt} more, - MD;

way wry
